NUMBER 13-19-00487-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


               IN RE USAA GENERAL INDEMNITY COMPANY


                       On Petition for Writ of Mandamus.


                                      ORDER
         Before Justices Benavides, Longoria, and Perkes
                        Per Curiam Order
       Relator USAA General Indemnity Company filed a petition for writ of mandamus in

the above cause seeking to compel the trial court to quash a deposition, or alternatively,

limit the scope of the deposition. The Court requests that the real party in interest, Frank

Wearden, or any others whose interest would be directly affected by the relief sought, file

a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                      PER CURIAM

Delivered and filed the
1st day of November, 2019.